DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 06/29/2020. Claims 1-11 are pending in the Application, of which Claims 1 and 6 are independent.  
Continuity/Priority Information   
The present Application 16914497, filed 06/29/2020 Claims Priority from Provisional Application 62990537, filed 03/17/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2020, 05/20/2022, 08/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, “a server interface for receiving recipes for producing, manipulating or using quantum-state carriers, and for returning wavefunction characterizations descriptive of a quantum state of the quantum-state carriers” is indefinite. It is unclear how a server interface is configured to perform all the above functions simultaneously, i.e. producing, manipulating or using  and for returning.
Claim 6, “receipt, by a cloud-based server, from a user device of a recipe” is indefinite. the Claim is a method which includes apparatus aliments, e.g. receipt.  Amendment, “receiving, by a cloud-based server, a receipt from a user device”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1 and 6, recite a quantum-mechanics-as-a-service system and process, which is directed to an abstract idea, under Step 2A Prong 1,  according to the limitations,  
a quantum-mechanics station including 
a server interface for receiving recipes for producing, manipulating or using quantum-state carriers, and for returning wavefunction characterizations descriptive of a quantum state of the quantum-state carriers, 
hardware for implementing the recipes, and 
an observables capturer for generating the wavefunction characterizations; and 
a cloud-based server including 
a station interface for transmitting the recipes to and receiving the wavefunction characterizations from the quantum-mechanics station, 
an account manager for managing accounts, the managing including managing financial transactions with the accounts and identifying users associated with the accounts, 
a session manager for managing interactions between users associated with the accounts and the quantum-mechanics station, and 
a device interface for receiving the recipes from user devices and for transmitting the wavefunction characterizations to the user devices over the Internet or other network.
 The limitations recited in the Claims, which as drafted, are directed to “Certain Methods Of Organizing Human Activity”. According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover Organizing Human Activity. 
 If a claim limitation, under its broadest reasonable interpretation, covers Organizing Human Activity, then it falls within one of the groupings of abstract ideas. For example, in Claim 1, the limitation, “an account manager for managing accounts, the managing including managing financial transactions with the accounts and identifying users associated with the accounts, a session manager for managing interactions between users associated with the accounts and the quantum-mechanics station” represents a Human Activity for managing financial transactions, which is judicially excepted subject matter.
Also, Claim 1, recites “Mathematical Concepts” including generating the “wavefunction” characterizations, which is also evident by the support in the specification describing in Par. [0008] “quantum-state carriers includes elementary particles and combinations of elementary particles whose state can be represented as a wavefunction, i.e., solution to Schrodinger's equation”, thus corresponding to a mathematical equation, and as such it falls within the “Mathematical Concepts” of abstract ideas. 
  Accordingly, the claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.  
This judicial exception is not integrated into a practical application under, under Step 2A Prong 2.  In particular, the claims recite additional elements, such as, a cloud-based server, which is a recitation of generic computer to perform generic computer functions. The addition of computer hardware into the claims fails to direct the claims toward an improvement to the computer itself. Indeed, the claims are entirely silent on the specific operation of the computer hardware which can be any computer processor so long as it performs the claimed mathematical calculations. Thus, the recitation of computer hardware fails to tie the claim to a particular machine (only to a generic computer) nor does the recitation of computer hardware direct the claim to an improvement in the functioning of the computer itself.  
The additional element, such as a server is nothing else than a general-purpose computer being used as a generic tool executing instructions. Thus, it constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than a computer to execute instructions, which cannot provide an inventive concept. Hence, the claims are not patent eligible under the 101 requirement.
The dependent Claim 2-5 and 7-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
For example, the additional elements recited in dependent Claims 2 and 7, “identifying a pricing plan”, do not amount to significantly more than the judicial exception, because is Human Activity performed by a conventional accounts manager used as a tool.
Therefore, the Claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 28, 2022
Non-Final Rejection 20220928
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov